Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama (US 2014/0085154) in view of Ihara (US 2017/0269557)
With regard to claim 1 Nagahama discloses a timepiece, comprising:
an exterior case (80 figure 3) having electroconductivity (paragraph 20);
an operating member (16, 17, 18) having electroconductivity (paragraph 88), which is inserted into the exterior case (80) through an opening formed through the exterior case (80 figures 2-3), and which is configured to accept an operation performed by a user (abstract, figures 1-2; paragraphs 66, 88); a battery (27, paragraph 159).
Nagahama does not disclose the claimed: 
an electrostatic induction type converter including: an electret substrate having an electret surface on which electret films being electrically charged are provided; a counter substrate, on which electrodes to be arranged so as to be opposed to the electret films are provided; and a rotary shaft configured to rotate the electret substrate and the counter substrate relative to each other; and wherein the operating member and the exterior case are electrically continuous with each other via a conduction path formed so as to avoid overlapping with the electret surface in a plan view.
Ihara teaches a timepiece (figure 2), comprising: an exterior case (figure 2; 41 figure 3); an operating member (figure 2), which is inserted into the exterior case through an opening formed through the exterior case (figures 2-3), and which is configured to accept an operation performed by a user (figure 2); an electrostatic induction type converter (4 figure 2; paragraph 92, abstract) including:
an electret substrate (paragraphs 14, 51-58, figure 1, 4 figure 2, figures 7-8) having an electret surface on which electret films being electrically charged are provided (abstract, paragraphs 14, 51-58, figure 1, 4 figure 2, figures 7-8); a counter substrate, on which electrodes to be arranged so as to be opposed to the electret films are provided (paragraphs 14, 51-58, figure 1, 4 figure 2, figures 7-8); and a rotary shaft configured to rotate the electret substrate and the counter substrate relative to each other (no reference numeral figures 3, 6); and a battery (paragraph 47, 59, 72, 76), wherein the operating member and the exterior case are continuous with each other via a path formed so as to avoid overlapping with the electret surface in a plan view (figures 2-6).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagahama’s system such that it comprises: an electrostatic induction type converter including: an electret substrate having an electret surface on which electret films being electrically charged are provided; a counter substrate, on which electrodes to be arranged so as to be opposed to the electret films are provided; and a rotary shaft configured to rotate the electret substrate and the counter substrate relative to each other; and wherein the operating member and the exterior case are electrically continuous with each other via a conduction path formed so as to avoid overlapping with the electret surface in a plan view, as taught by Ihara. The reason for doing so would have been to provide Nagahara’s system with a power generation means as taught by Ihara, with a robust case as taught by Nagahara.

With regard to claim 2 Nagahara and Ihara teach the timepiece according to claim 1, further comprising: a clock circuit board (25) on which a control circuit having a time measurement function is mounted (70, 36); and a conductive member (90, 93) configured to allow conduction between the clock circuit board (25) and the exterior case (figure 3).

With regard to claim 3 Nagahara and Ihara teach the timepiece according to claim 2, wherein the conduction path passes through the clock circuit board (figures 2-3).
Nagahara does not disclose the claimed: 
wherein the clock circuit board is arranged so as to avoid overlapping with the electret surface in the plan view. Ihara teaches locating the circuit board 5 outside the overlap range in plan view of the electret/electrostatic generator – figures 3, 9-10, 13, 15-20, 22, 24.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagahara’s system such that the clock circuit board is arranged so as to avoid overlapping with the electret surface in the plan view, as taught by Ihara. The reason for doing so would have been to provide an electric power generation means as taught by Ihara without degrading the efficiency of said motor, as taught by Ihara. 

With regard to claim 4 Nagahara and Ihara teach the timepiece according to claim 2, further comprising: a member (pushers 17, 18), which is provided on a part of the conduction path (paragraph 88), which allows conduction between the operating member and the clock circuit board (figures 2, 3), and has a posture to be displaced along with the operation of the operation member, which is performed by a user (figures 2, 3, abstract, paragraphs 57, 88), wherein the member is arranged so as to avoid overlapping with the electret surface in the plan view (figure 2).

With regard to claim 5 (depends from claim 2) Nagahara does not disclose the claimed: wherein the clock circuit board has a cutout formed so as to avoid covering the electret surface in the plan view.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagahara’s system wherein the clock circuit board has a cutout formed so as to avoid covering the electret surface in the plan view. The reason for doing so would have been to provide a larger circuit support structure with components located close to the periphery edge, as taught by Nagahara, with a lack of overlap region, as taught by Ihara. Packaging, cutout shapes, and the like are well within the purview of those skilled in the art of horology as packaging a complicated number of components in a small portable case/wristwatch is a fundamental part of horological design. The skill set is endemic to those skilled in the art of horology.

With regard to claim 6 Nagahara and Ihara teach the timepiece according to claim 1, further comprising:
a wheel train (30) configured to operate in association with a member (16-18) having a posture to be displaced in accordance with an operation of the operation member (16), wherein the wheel train is arranged so as to avoid overlapping with the electret surface in the plan view (figures 2-3; equivalent 21 figure 9 - Ihara).

With regard to claim 7 Nagahara and Ihara teach the timepiece according to claim 1, wherein the battery (22 – Ihara) is arranged so as to avoid overlapping with the electret surface in the plan view (figure 3 – Ihara).

With regard to claim 10 Nagahara and Ihara teach the timepiece according to claim 1, wherein the electrostatic induction type converter comprises a driving device (14 figure 6 – Ihara). 

With regard to claim 13 (depends from claim 10) Nagahara does not disclose the claimed: wherein the operating member and the rotary shaft of the driving device are respectively arranged in two different regions defined by a straight line for connecting a twelve o'clock position and a six o'clock position.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagahara’s system such that the operating member and the rotary shaft of the driving device are respectively arranged in two different regions defined by a straight line for connecting a twelve o'clock position and a six o'clock position, such as to place the rotary shaft at a 9 o’clock position. The reason for doing so would have been to achieve variations in aesthetic design. One having ordinary skill in the art would have readily recognized the aesthetic value in placing the electrostatic generator as an opposite side of the crown to visually effect symmetric balance to the other asymmetric element formed in the crown. 

With regard to claim 18 Nagahara and Ihara teach the timepiece according to claim 1, wherein the exterior case (80) includes a case body (80) and a case back (85 figure 3), and wherein the operating member is electrically continuous with the case back via the conduction path (paragraph 60, figure 3).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama (US 2014/0085154) in view of Ihara (US 2017/0269557) in further view of Anderson (US 3696258).
With regard to claim 14 (depends from claim 10) Nagahama discloses a driven hand 12-13 figure 2. Nagahama does not disclose the claimed: comprising a hand, wherein the driving device is configured to move the hand. Anderson teaches an electret motor for driving – abstract. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagahama with at least one electret motor for driving the hand, as taught by Anderson. The reason for doing so would have been to use a motor type that is easily constructed as taught by Nagahama. 

Allowable Subject Matter
Claims 8, 9, 11, 12, 15-17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-30-22
/SEAN KAYES/              Primary Examiner, Art Unit 2844